UNPUBLISHED
                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1097



CHARLES D. COUNTS, SR.,

                                            Plaintiff - Appellant,

          versus

FIRST VIRGINIA BANK; JOSEPH P. JOHNSON; CLYDE
COMBS; JAMES BISHOP; ALAN MARTIN,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Abingdon. James P. Jones, District Judge.
(CA-96-154-A)


Submitted:   May 1, 1997                      Decided:   May 8, 1997


Before WIDENER* and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.




    *
      Judge Widener did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d).
Charles D. Counts, Sr., Appellant Pro Se. Mark Russell Graham,
BOUCHER, HUTTON & KELLY, Abingdon, Virginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals the district court's order granting Appel-

lees' motion to dismiss Appellant's complaint for lack of subject

matter jurisdiction and imposing a pre-filing review order limiting

future litigation. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we af-

firm on the reasoning of the district court. Counts v. First Vir-

ginia Bank, No. CA-96-154-A (W.D. Va. Dec. 17, 1996). Additionally,

we deny Appellant's motion for judgment. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2